        Case 1:16-cv-05845-AJN Document 149 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  10/29/2020


Dorrelien Felix, et al.,

                           Plaintiffs,
                                                                           16-cv-5845 (AJN)
                –v–
                                                                                ORDER
City of New York, et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

       The Court will hold the upcoming pretrial conference by AT&T teleconference. The

parties and members of the public may access the proceeding on October 30, 2020, at 3:15 p.m.

by dialing (888) 363-4749 and entering access code 9196964.


       SO ORDERED.


Dated: October 29, 2020                         __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
